Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT

TO

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this
“Amendment”), dated as of August 1, 2014, is entered into by and among the
following parties:

 

  (i) the Borrowers identified on the signature pages hereto;

 

  (ii) UHS Receivables Corp., as Collection Agent;

 

  (iii) UHS of Delaware, Inc., as Servicer;

 

  (iv) Universal Health Services, Inc., as Performance Guarantor;

 

  (v) Victory Receivables Corporation, as a Conduit;

 

  (vi) The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Liquidity
Bank, LC Participant and Co-Agent for Victory’s Lender Group;

 

  (vii) SunTrust Bank (“SunTrust”), as Liquidity Bank, LC Participant and
Co-Agent for SunTrust’s Lender Group;

 

  (viii) Atlantic Asset Securitization LLC (“Atlantic”), joining as a Conduit;

 

  (ix) Credit Agricole Corporate and Investment Bank (“CACIB”), joining as
Liquidity Bank, LC Participant and Co-Agent for Atlantic’s Lender Group; and

 

  (x) PNC Bank, National Association (“PNC”), as Liquidity Bank, LC Participant
for PNC’s Lender Group, Co-Agent for PNC’s Lender Group, LC Bank, and
Administrative Agent.

Capitalized terms used but not otherwise defined herein have the respective
meanings set forth in the Credit and Security Agreement defined below.

BACKGROUND

1. The parties hereto (other than Atlantic and CACIB) have entered into that
certain Amended and Restated Credit and Security Agreement, dated as of
October 27, 2010 (as amended, supplemented and otherwise modified from time to
time, the “Credit and Security Agreement”).

2. In connection with the transactions contemplated by the Credit and Security
Agreement, the parties hereto (other than Atlantic, CACIB and the Performance
Guarantor) have entered into that certain Fee Letter, dated as of October 25,
2013 (as amended, supplemented and otherwise modified from time to time, the
“Existing Fee Letter”).



--------------------------------------------------------------------------------

3. Atlantic and CACIB desire to become parties to the Credit and Security
Agreement and the Existing Fee Letter on the terms set forth herein.

4. The parties hereto desire to amend the Credit and Security Agreement as set
forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Joinder of Atlantic and CACIB; Rebalancing.

(a) Joinder. Effective as of the date hereof, (i) Atlantic hereby becomes a
party to the Credit and Security Agreement and the Existing Fee Letter as a
Conduit thereunder with all the rights, interests, duties and obligations of a
Conduit set forth therein, (ii) CACIB hereby becomes a party to the Credit and
Security Agreement and the Existing Fee Letter as a Liquidity Bank and an LC
Participant thereunder with all the rights, interests, duties and obligations of
a Liquidity Bank and an LC Participant set forth therein, (iii) Atlantic and
CACIB shall constitute the members of a single new Lender Group, (iv) each of
Atlantic and CACIB hereby appoints CACIB as its Co-Agent and (v) CACIB hereby
becomes a party to the Credit and Security Agreement and the Existing Fee Letter
as the Co-Agent for Atlantic’s Lender Group thereunder with all the rights,
interests, duties and obligations of a Co-Agent set forth therein. In its
capacity as a Committed Purchaser, CACIB’s Commitment shall be the applicable
amount set forth on Schedule A attached hereto. For the avoidance of doubt, no
Amendment Fee (as defined in the Existing Fee Letter) shall be payable to CACIB
or Atlantic pursuant to the Existing Fee Letter.

(b) Rebalancing; Initial Loan by Atlantic or CACIB. On the date hereof, the
Borrowers will request an Advance and repay a portion of the principal of the
Lenders’ outstanding Loans in the amounts for each Lender specified in Schedule
B attached hereto; provided that all accrued and unpaid CP Costs, Interest and
fees with respect to the principal of such Loans so repaid shall be payable by
the Borrowers to the applicable Lenders on the next occurring Settlement Date.
The Borrowers hereby request that Atlantic or CACIB fund a Loan on the date
hereof in the initial principal amount of $83,819,444.44. Such Loan shall be
funded by Atlantic or CACIB on the date hereof in accordance with the terms of
the Credit and Security Agreement and upon satisfaction of all conditions
precedent thereto specified in the Credit and Security Agreement. For
administrative convenience, the Borrowers hereby instruct Atlantic and CACIB to
fund the foregoing Loan by paying the proceeds thereof directly to the other
Lenders and the Borrowers in the amounts set forth in Schedule B attached
hereto, in each case, to be applied as (x) the Advance and (y) the foregoing
repayment of such Lenders’ Loans on the Borrowers’ behalf. Upon receipt by such
other Lenders of the proceeds of such Loan from Atlantic or CACIB as applicable,
(i) the Borrowers shall be deemed to have received such proceeds for all
purposes and (ii) such other Lenders’ shall be deemed to have received such
repayment.

 

2



--------------------------------------------------------------------------------

(c) Consents. The parties hereto hereby consent to the joinder of Atlantic and
CACIB as parties to the Credit and Security Agreement on the terms set forth in
clause (a) above, to the non-ratable repayment of the Lenders’ Loans on the
terms set forth in clause (b) above and the foregoing non-ratable initial Loan
to be funded by Atlantic or CACIB on the terms set forth in clause (b) above, in
each case, as set forth above on a one-time basis.

(d) Credit Decision. Each of CACIB and Atlantic (i) confirms to the
Administrative Agent, the Co-Agents and the Lenders, that it has received a copy
of the Credit and Security Agreement, the other Transaction Documents, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment and (ii) agrees that
it will, independently and without reliance upon the Administrative Agent, the
Co-Agents, the Lenders and their respective Affiliates, based on such documents
and information as CACIB or Atlantic (as the case may be) shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit and Security Agreement and any other Transaction
Document. None of the Administrative Agent, the Co-Agents and the Lenders makes
or has made any representation or warranty or assumes or has assumed any
responsibility with respect to (x) any statements, warranties or representations
made in or in connection with the Credit and Security Agreement, any other
Transaction Document or any other instrument or document furnished pursuant
thereto or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit and Security Agreement, the Receivables, the
Collateral any other Transaction Document or any other instrument or document
furnished pursuant thereto or (y) the financial condition of any of the
Borrowers, the Collection Agent, the Servicer, the Performance Guarantor or the
Originators or the performance or observance by any of them any of their
respective obligations under the Credit and Security Agreement, any other
Transaction Document, or any instrument or document furnished pursuant thereto.

(e) Notices. Atlantic’s and CACIB’s addresses for communications and notices
under the Credit and Security Agreement and the other Transaction Documents are
set forth below:

 

Credit Agricole Corporate and Investment Bank 1301 Avenue of the Americas New
York, NY 10019 Attention:    Tina Kourmpetis / Deric Bradford Telephone:   
212-261-7814 / 212-261-3470 Facsimile:    917-849-5584 Email:   
conduit.funding@ca-cib.com / conduitsec@ca-cib.com

SECTION 2. Amendments to the Credit and Security Agreement. The Credit and
Security Agreement is hereby amended as of the date hereof as follows:

(a) Section 1.5 of the Credit and Security Agreement is amended by inserting the
phrase “without reduction for offset or counterclaim” immediately after the
phrase “with the terms hereof” where it appears in the first sentence thereof.

 

3



--------------------------------------------------------------------------------

(b) Section 13.1 of the Credit and Security Agreement is hereby amended by
adding the following new sentence at the end thereof:

Without limiting the right of any Originator to terminate its participation in
the facility evidenced by any Receivables Sale Agreement, except as otherwise
permitted under this Agreement, the Administrative Agent shall not release in
writing any material portion of the Collateral from the security interest of the
Administrative Agent hereunder without the consent of all Co-Agents.

(c) The following defined terms are added to Exhibit I to the Credit and
Security Agreement in appropriate alphabetical order:

“Atlantic” means Atlantic Asset Securitization LLC, a Delaware limited liability
company.

“CACIB” means Credit Agricole Corporate and Investment Bank.

(d) The Definition of “Aggregate Commitment” set forth in Exhibit I to the
Credit and Security Agreement is replaced in its entirety with the following:

“Aggregate Commitment” means, on any date of determination, the aggregate amount
of the Lender Group Commitments of all Lender Groups (excluding the Lender Group
Commitment of any Defaulting Lender’s Lender Group). As of the date hereof, the
Aggregate Commitment is $360,000,000.

(e) The definition of “Co-Agent Account” set forth in Exhibit I to the Credit
and Security Agreement is replaced in its entirety with the following:

 

  (i) for PNC’s Lender Group:

PNC Bank, National Association

ABA No: 043 000 096

AC No: 130760016803

Reference: UHS Receivables Corp.

Account Name: Commercial Loan Department

 

  (ii) for Victory’s Lender Group:

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

ABA No: 026-009-632

AC No: 310-051-428

Acct. Name: VRC

Reference: UHS

 

4



--------------------------------------------------------------------------------

  (iii) for SunTrust’s Lender Group:

SunTrust Bank

Atlanta, Georgia

ABA No. 061000104

AC No: 1000022220783

Credit: Agency Services Operating Account

Reference: UHS Receivables

Attention: Doug Weltz

 

  (iv) for Atlantic’s Lender Group:

Credit Agricole Corporate and Investment Bank

ABA No: 026008073

Account Name: Atlantic Asset Securitization LLC

Account No: 01-25680-0001-00-001

Attn: Cesar Santana / Samuel Klein

Ref: UHS

(f) The definition of “Conduit” set forth in Exhibit I to the Credit and
Security Agreement is replaced in its entirety with the following:

“Conduit” means each commercial paper conduit that is a party to this Agreement,
as a lender, or that becomes a party to this Agreement, as a lender pursuant to
an Assignment Agreement or otherwise. As of August 1, 2014, the Conduits are
Atlantic and Victory.

(g) Schedule A to the Credit and Security Agreement is replaced in its entirety
with Schedule A attached hereto.

SECTION 3. Representations and Warranties. Each Borrower, the Collection Agent,
the Servicer and the Performance Guarantor hereby represents and warrants to the
Lenders, the Co-Agents, the Administrative Agent and the Assignee as follows:

(a) Representations and Warranties. The representations and warranties made by
such Person in the Transaction Documents are true and correct as of the date
hereof and after giving effect to this Amendment (unless stated to relate solely
to an earlier date, in which case such representations or warranties were true
and correct as of such earlier date).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
other Transaction Documents to which such Person is a party, as amended hereby,
are within each of its organizational powers and have been duly authorized by
all necessary organizational action on its part. This Amendment and the other
Transaction Documents to which such Person is a party, as amended hereby, are
such Person’s valid and legally binding obligations, enforceable in accordance
with its terms.

(c) No Amortization Event. After giving effect to this Amendment and the
transactions contemplated hereby, no Amortization Event or Unmatured
Amortization Event has occurred and is continuing.

 

5



--------------------------------------------------------------------------------

SECTION 4. Effectiveness. This Amendment shall become effective on the date
hereof (the “Effective Date”) upon receipt by the Administrative Agent of the
following:

(a) counterparts to this Amendment executed by each of the parties hereto; and

(b) reliance letters addressed to CACIB and Atlantic making them addressees of,
with the right to rely on, the various opinions of counsel to UHS and its
Affiliates previously delivered to the Lenders in connection with the
Transaction Documents (other than the reliance letter of Buchanan Ingersoll &
Rooney PC, which shall be delivered by the Borrowers no later than thirty days
after the date hereof).

SECTION 5. CHOICE OF LAW; CONSENT TO JURISDICTION.

(a) THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

(b) EACH PARTY TO THIS AMENDMENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE
BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO
THIS AMENDMENT, AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST THE
AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AMENDMENT OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY
PURSUANT TO THIS AMENDMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF
MANHATTAN, NEW YORK.

SECTION 6. Effect of Amendment. All provisions of the Credit and Security
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Credit and Security Agreement (or in any other Transaction Document) to
“this Agreement”, “hereof”, “herein” or words of similar effect referring to the
Credit and Security Agreement shall be deemed to be references to the Credit and
Security Agreement as amended by this Amendment. This Amendment shall not be
deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Credit and Security Agreement other than as set forth herein.

 

6



--------------------------------------------------------------------------------

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each counterpart
shall be deemed to be an original, and all such counterparts shall together
constitute but one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 8. Transaction Document. This Amendment shall constitute a Transaction
Document for all purposes.

SECTION 9. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Credit and Security Agreement or any provision hereof or thereof.

SECTION 10. Further Assurances. Each of the Borrowers, the Collection Agent, the
Servicer and the Performance Guarantor hereby agrees to do all such things and
execute all such documents and instruments, at the Borrowers’ sole expense, as
the Assignee may reasonably consider necessary or desirable to give full effect
to the transactions set forth in Section 1 of this Amendment.

SECTION 11. Severability. If any one or more of the agreements, provisions or
terms of this Amendment shall for any reason whatsoever be held invalid or
unenforceable, then such agreements, provisions or terms shall be deemed
severable from the remaining agreements, provisions and terms of this Amendment
and shall in no way affect the validity or enforceability of the provisions of
this Amendment or the Credit and Security Agreement.

SECTION 12. Ratification. After giving effect to this Amendment and each of the
other agreements, documents and instruments contemplated in connection herewith,
the Performance Undertaking, along with each of the provisions thereof, remains
in full force and effect and is hereby ratified and reaffirmed by the
Performance Guarantor and each of the other parties hereto.

[Signature pages follow.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

AIKEN REGIONAL RECEIVABLES, L.L.C.,

DISTRICT HOSPITAL PARTNERS RECEIVABLES, L.L.C.,

FORT DUNCAN MEDICAL RECEIVABLES, L.L.C.,

LANCASTER HOSPITAL RECEIVABLES, L.L.C.,

LAREDO REGIONAL RECEIVABLES, L.L.C.,

MANATEE MEMORIAL RECEIVABLES, L.L.C.,

MCALLEN HOSPITALS RECEIVABLES, L.L.C.,

NORTHWEST TEXAS HEALTHCARE RECEIVABLES, L.L.C.,

SPARKS FAMILY HOSPITAL RECEIVABLES, L.L.C.,

SUMMERLIN HOSPITAL RECEIVABLES, L.L.C.,

TEMECULA VALLEY HOSPITAL RECEIVABLES, L.L.C.,

TEXOMA HEALTHCARE SYSTEM RECEIVABLES, L.L.C.,

UHS OF OKLAHOMA RECEIVABLES, L.L.C.,

UHS-CORONA RECEIVABLES, L.L.C.,

RANCHO SPRINGS RECEIVABLES, L.L.C.,

VALLEY HEALTH SYSTEM RECEIVABLES, L.L.C. AND

WELLINGTON REGIONAL RECEIVABLES, L.L.C.,

AS BORROWERS

 

By:  

/s/ Cheryl K. Ramagano

Name:   Cheryl K. Ramagano Title:   Treasurer

 

  S-1   

Third Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)



--------------------------------------------------------------------------------

UHS RECEIVABLES CORP., AS COLLECTION AGENT By:  

/s/ Cheryl K. Ramagano

Name:   Cheryl K. Ramagano Title:   VP & Treasurer UHS OF DELAWARE, INC., AS
SERVICER By:  

/s/ Cheryl K. Ramagano

Name:   Cheryl K. Ramagano Title:   VP & Treasurer UNIVERSAL HEALTH SERVICES,
INC., AS PERFORMANCE GUARANTOR By:  

/s/ Cheryl K. Ramagano

Name:   Cheryl K. Ramagano Title:   VP & Treasurer

 

  S-2   

Third Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, AS LIQUIDITY BANK AND
LC PARTICIPANT FOR VICTORY’S LENDER GROUP By:  

/s/ B. McNany

Name:   B. McNany Title:   Vice President THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH, AS CO-AGENT FOR VICTORY’S LENDER GROUP By:  

/s/ Christopher Pohl

Name:   Christopher Pohl Title:   Managing Director VICTORY RECEIVABLES
CORPORATION, AS A CONDUIT By:  

/s/ David V. DeAngelis

Name:   David V. DeAngelis Title:   Vice President

 

  S-3   

Third Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)



--------------------------------------------------------------------------------

SUNTRUST BANK, AS LIQUIDITY BANK, LC PARTICIPANT FOR SUNTRUST’S LENDER GROUP AND
CO-AGENT FOR SUNTRUST’S LENDER GROUP By:  

/s/ Pawan Churiwal

Name:   Pawan Churiwal Title:   Vice President

 

  S-4   

Third Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, AS LC PARTICIPANT, LIQUIDITY BANK AND AS LC BANK
By:  

/s/ Mark Falcione

Name:   Mark Falcione Title:   Executive Vice President PNC BANK, NATIONAL
ASSOCIATION, AS CO-AGENT AND ADMINISTRATIVE AGENT By:  

/s/ Mark Falcione

Name:   Mark Falcione Title:   Executive Vice President

 

  S-5   

Third Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, AS LIQUIDITY BANK, LC PARTICIPANT
FOR ATLANTIC’S LENDER GROUP AND CO-AGENT FOR ATLANTIC’S LENDER GROUP By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director ATLANTIC ASSET
SECURITIZATION LLC, AS A CONDUIT By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director

 

  S-6   

Third Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS

 

VICTORY’S LENDER GROUP

   COMMITMENT  

Lender Group Commitment

   $ 90,000,000   

BTMU’s Commitment as a Liquidity Bank

   $ 90,000,000   

BTMU’s Commitment as an LC Participant

   $ 90,000,000   

 

SUNTRUST’S LENDER GROUP

   COMMITMENT  

Lender Group Commitment

   $ 90,000,000   

SunTrust’s Commitment as a Liquidity Bank

   $ 90,000,000   

SunTrust’s Commitment as an LC Participant

   $ 90,000,000   

 

PNC’S LENDER GROUP

   COMMITMENT  

Lender Group Commitment

   $ 95,000,000   

PNC’s Commitment as a Liquidity Bank

   $ 95,000,000   

PNC’s Commitment as an LC Participant

   $ 95,000,000   

 

ATLANTIC’S LENDER GROUP

   COMMITMENT  

Lender Group Commitment

   $ 85,000,000   

CACIB’s Commitment as a Liquidity Bank

   $ 85,000,000   

CACIB’s Commitment as an LC Participant

   $ 85,000,000   

 

Schedule A



--------------------------------------------------------------------------------

SCHEDULE B

REPAYMENT AMOUNTS

Atlantic’s Lender Group shall wire the amounts specified below to the Persons
specified below:

 

PERSON:

   AMOUNT:  

VICTORY’S LENDER GROUP

   $ 1,250,000.00   

SUNTRUST’S LENDER GROUP

   $ 1,250,000.00   

PNC’S LENDER GROUP

   $ 1,319,444.44   

BORROWERS

   $ 80,000,000.00   

 

Schedule B